index nos internal_revenue_service department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom it a plr-100274-99 date jan o o h t o o w a o o o a t o a r a a a a o w u o n fcorp gcorp branch acorp bcorp ccorp holding year year year year date state l state m state n country w country x city y city z- dear this responds to your letter of date and supplementai correspondence requesting rulings as to federal_income_tax consequences of certain aspects of the domestic incorporation of branch this ruling supplements a ruling dated december plr-111358-98 plr issued by the corporate_division of the office of associate chief_counsel domestic this office is asked to rule that the entities which have succeeded to the assets and liabilities of branch may deduct certain expenses that would otherwise be the expenses of branch including state and local_taxes interest business_expenses and expenses_incurred in connection with deferred_benefit arrangements also referred to this office is a request for a ruling that participants in the deferred_benefit arrangements are not currently taxable under either a constructive receipt or economic benefit theory as a result of the assumption of those liabilities by the successor entities of branch facts fcorp is a corporation organized under the laws of country x in year to carry on an insurance_business since year its principal offices have been located at city y country x shares of fcorp are publicly traded on the country x exchange feorp conducts a substantial property-casuaity insurance_business both in country x and in other countries through branches it also serves as the parent of a large business conglomerate consisting of property-casualty insurance life_insurance reinsurance and asset management companies fcorp conducted its property-casualty insurance_business in the united_states through a branch operation known as branch one successor entity of branch is acorp the transaction for which this letter_ruling is sought primarily involves fcorp’s transfer of branch's assets and liabilities to a domestic entity acorp a corporation formed under the laws of state m fcorp also transferred branch’s united_states real_property to a second newly formed corporation bcorp a united_states real_property_holding_company the transfers occurred on date year branch s principal offices were located at city z state l branch was licensed to sell property-casualty insurance in state m in year and was subsequently licensed to sell property-casualty insurance in all states washington d c puerto rico and the u s virgin islands branch’s assets liabilities and operations were reported on a standard naic annual_statement in substantially the same manner as domestic property-casualty insurance_companies branch filed form 1120-pc u s property and casuaity insurance_company income_tax return on a calendar_year basis branch kept its books and filed its u s tax returns on a statutory accounting basis consistent with its method of reporting on its naic annual_statement branch had certain liabilities other than those directly related to the payment of claims first branch had obligations under unfunded non-qualified deferred eempensation agreements and urfunded pansquatfad retires wee arrangements for certain current and former employees including one rabbi_trust second branch had contingent liabilities for certain federal state_and_local_income_taxes and for interest on such taxes tax_liabilities third branch had non-contractual liabilities other than the tax_liabilities that were contingent and non-contingent the other liabilities none of these three categories of liabilities were payable by branch before the transaction branch owned office buildings in city z the real_property the real_property although partially leased to third parties was granch's primary location in the united_states the real_property was unencumbered was essential to branch's insurance operations and represented a material portion of the branch’s assets supporting its insurance liabilities and statutory surplus fcorp owned directly or indirectly all the stock of holding holding is itself the parent of a u s consolidated_group through its subsidiaries holding is engaged in the businesses of providing property-casualty insurance life_insurance and financial services although not itself a licensed insurer holding is a state n corporation with two classes of stock outstanding common and preferred all of the common is held directly by fcorp all of the preferred_stock was held by branch as an admitted asset for regulatory purposes holding’s corporate offices are located at city z state l holding formed acorp and contributed to it cash for stock holding also transferred to acorp all of the common_stock of one of its several subsidiaries ccorp and fcorp contributed to the capital of holding the percent interest in the preferred_stock of holding held by branch upon obtaining required regulatory approvals fcorp transferred all assets held by branch at that time branch assets except the real_property to acorp in exchange for acorp's assumption of all of branch’s liabilities branch liabilities holding also issued additional shares of stock to fcorp even though the transfer of branch assets was directly to acozp the transfer of branch assets to and assumption of branch liabilities by acorp constituted a domestication of fcorp's business in the united_states pursuant to state m law fcorp and acorp entered into the domestication agreement which provided for the transfer of branch assets and assumption of branch liabilities domestication became effective upon the filing of the instrument of transfer and assumption with the state m superintendent of insurance this occurred in year with respect to the same transaction and the same related parties named in these facts the service has previously ruled g1 a no gain or ioss will be recognized by fcorp by reason of its transfer of the preferred_stock of holding and branch's assets and the assumption of branch's liabilities sec_351 and sec_357 b holding shall not recognize gain_or_loss upon the constructive if any or actual receipt of branch’s assets or its own preferred_stock from fcorp sec_1032 c holding shall not recognize gain_or_loss upon any transfer of ccorp stock cash or branch assets that it made or may be deemed to have made te acorp and acorp’s assumption_of_liabilities sec_351 and sec_357 and d no gain_or_loss will be recognized by acorp on its receipt of branch’s assets or ccorp stock and cash sec_1032 under state m law domestication has the following consequences first ail the rights and interests of branch are deemed transferred to acorp and acorp is deemed to have assumed all branch liabilities as its own direct liabilities second any branch assets on deposit with state insurance departments around the country are deemed held to satisfy acorp’s newly assumed obligations to policyholders and the assets held in trust for branch may be released to acorp as the new domestic insurer third branch has ceased to exist as an entity with power and authority to transact insurance_business and all of its licenses have been or are being reconstituted or reissued in the name of acorp at no time did branch and acorp simultaneously transact insurance_business as was the case with branch before its domestication acorp is also keeping its books and filing its u s tax returns on a statutory accounting basis consistent with methods reported on its naic annual_statement on a calendar vear basis tn connection with the domestication transaction fcorp represents that branch did not prepay accounts_payable or accumulate accounts receivables branch was subject_to regulation in state m its port of entry and in all other state and territorial jurisdictions where it conducted its business the business_purpose for the transaction was that branch as an alien insurer is subject_to certain regulatory requirements and restrictions not imposed on domestic insurance_companies these requirements and restrictions prohibited branch from acting and investing in the more beneficial ways which are only available to domestic insurers for example state m law required that three-fifths of branch's assets be held in trust for the benefit of policyholders by contrast a domestic insurer although required to maintain a comparable level of surplus is required to deposit on y relativel ining s amount with the state's superintendent of insurance and is able to hold the balance of its assets directly the amount which branch was required to maintain in trust was continually changing based on the changes in the value of certain assets and policy holder liabilities therefore branch maintained assets in trust in excess of the minimum amount required to avoid the need of transferring additional assets to cover shortfalls the assets held in trust included most of branch’s portfolio of investment securities cash and the wholly-owned real_property used in branch’s business significant costs were incurred to administer the required trusts which are not incurred by domestic insurance_companies including costs of monitoring the amount of assets and maintaining additional bank accounts the trusteed assets were also subject_to a greater degree of regulatory scrutiny than are the assets of a domestic insurance_company in addition to the annual_statement of financial condition required to be filed by alf insurers branch is required to prepare and file quarterly trusteed surplus statements showing assets in trust and a calculation of trusteed surplus these statements are subject_to regular examination by the state m department of insurance furthermore transactions invoiving trusteed assets are subject_to greater restrictions than are similar transactions of a domestic insurance_company for example holding the assets in trust precluded branch from entering into certain transactions such as securities_lending as to securities_lending the state m superintendent of insurance takes the position that the counter-party's promise to return the loaned securities may not constitute a trusteed asset another example was the restriction on branch from investing in the stock of foreign insurance_companies and from all other types of foreign investments except obligations issued by the government of the country in which the insurer is organized and canadian securities and investments subject_to certain additional limits these investment restrictions not applicable to domestic companies has fimited the yield variations and diversification strategies of branch additionally monitoring compliance with these rules on foreign investments at quarterly intervals involves administrative time and costs in addition a u s branch's remittances to its home_office dividend_equivalent amounts are also subject_to greater regulatory oversight than are dividends of a domestic insurance_company under state m law a domestic insurance_company may declare and distribute dividends to shareholders without any prior approval of the superintendent to the extent that the dividends do not exceed the lesser_of percent of the policyholders’ surplus or percent of its net_investment_income a u s branch on the other hand is limited to remittances not exceeding dollar_figure in any calendar_quarter unless prior approval is obtained thus state m ive raquiead branch to seek approval for virtually every distribution to its home_office instead of only for extraordinary distributions all of these regulatory constraints contributed to the conclusion that it was preferable for fcorp to operate in the united_states through a u s subsidiary rather than in branch form however the timing of the domestication of branch was attributed to other factors until recently relief from the above described restrictions through domestication of branch was outweighed by certain benefits afforded fcorp by country x for operating its u s business in branch form recently these benefits were substantially reduced creating the impetus to domesticate branch at this time ’ moreover the contemporaneous merger of fcorp with another foreign_corporation gcorp of country w provided a backdrop for an overall change which included the decision to domesticate branch at this time one such reduction of benefits was in the area of accounting historically the financial statements issued by fcorp to its shareholders in country x were prepared in accordance with country x accounting principles these principles differed substantially from generally_accepted_accounting_principles gaap used in the united_states in panicular the statements issued in country x included the income and operations of only the parent company of the feorp group earnings_of wholly owned subsidiaries were only reflected in the financial statements to the extent that the subsidiaries paid dividends to the parent company thus branch's strong economic_performance would not generally have been reflected on f corp's financial statements had it been a subsidiary to maintain the strongest possible financial profiles in investment and business communities fcorp operated significant segments of its non-country x insurance_business in branch rather than subsidiary form only within the last few years has fcorp begun to issue public financial statements showing consolidated income calculated in accordance with evolving country x accounting principles in addition feorp planned to prepare its financial statements for year for the first time in accordance with international accounting standards international accounting standards are similar to gaap in that they provide for the reporting of consolidated revenues earnings and other financial data therefore due to changes in country x financial reporting rules the branch form of operation was no longer advantageous branch’s economic status is reflected on f corp's financials regardless of the form of business_entity in which it operates there were also country x tax considerations that no longer exist country x uses a territorial system of taxation under which fcorp is taxable in country x only on that portion of its income attributable to its country x operations until recently country x's taxation regime apportioned fcorp’s worldwide net_income between country x and non-country x operations based on relative gross premiums earned within and without country x since fcorp's net_earnings per premium dollar in the united_states and other countries computed on a separate_entity basis were disproportionately low compared to profits on country x business the branch form served to reduce country x taxes by allowing fcorp to apportion more of its worldwide net_income to u s and other non-country x operations recently country x tax authorities announced their intent to change the method of determining country x taxable_income of country x and non-country x branches under the new guidelines the earnings attributable to branch operations are to be calculated as if the branch were a subsidiary and then excluded from the county x tax_base pursuant to the new taxing method the country x tax consequences would he the sare vate wy bye ds re a east as se ‘ the participants entitled to benefits under the deferred_benefit arrangements of fcorp's branch were merely general creditors of branch with respect to any benefits under the deferred_benefit arrangements after the proposed transaction they will remain as general creditors with respect to the same overall business operations that will be subject_to the same creditors as before the proposed transaction no assets will have been set_aside in either an escrow account or trust fund the participants will be able to look to acorp to pay the deferred_compensation and the obligations of acorp represent only unsecured promises to the participants applicable law sec_162 of the internal_revenue_code provides in part that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_163 of the code allows with certain exceptions the deduction of all interest_paid or accrued within the taxable_year on indebtedness sec_164 of the code provides in part that there shall be allowed as a deduction for the taxable_year within which paid_or_accrued state and local and foreign_income_war_profits_and_excess_profits_taxes along with other kinds of taxes listed in the subsection sec_404 of the code provides in part that if contributions are paid_by an employer to or under a stock bonus pension profit-sharing or annuity plan or if compensation is paid_or_accrued on account of any employee under a plan deferring the receipt of such compensation such contributions or compensation shall not be deductible under this chapter but if they would otherwise be deductible they shall be deductible under this section subject however to the limitations specified in this section as to amounts deductible in any year sec_404 of the code provides that if a plan is not included in sec_404 and the contributions or compensation paid_or_accrued on account of any employee under the plan is deductible in the taxable_year in which an amount attributable to the contribution is includible in the gross_income of employees participating in the plan but in the case of a plan in which more than one employee participates only if separate_accounts are maintained for each employee for purposes of this section any vacation pay which is treated as deferred_compensation shall be deductible for the taxable_year of the employer in which paid to the empioyee section f94 bv4 of tha as e a is a method or arrangement of employer contributions or compensation which has the effect of a stock bonus pension profit sharing or annuity plan or other plan deferring the receipt of compensation subsection a shall apply as if there were such a plan sec_263 of the code generally provides that no deduction shall be allowed for capital expenditures sec_461 of the code provides in general that the amount of any deduction shalt be taken for the taxable_year which is the proper taxable_year under the method_of_accounting used in computing taxable_income sec_1_461-1 of the income_tax regulations provides that under an accrual_method of accounting a liability is incurred and generally is taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_461 of the code provides generally that in deterrnining whether an amount has been incurred with respect to any item during any taxable_year the all_events_test shall not be treated as met any earlier than when economic_performance with respect to such item occurs sec_1_461-1 of the regulations provides generally that the economic_performance requirement of sec_461 of the code and the regulations thereunder is satisfied to the extent that any amount is otherwise deductible under sec_404 analysis sec_162 sec_163 and sec_164 of the code provide deductions to a taxpayer for business_expenses interest and certain taxes respectively payments of business_expenses interest and taxes of others are generally not deductible under these sections 308_us_488 amount_paid by taxpayer as a principal_shareholder of du pont company to borrow shares of du pont stock to sel to du pont executives to give them a financial stake in the company was not a deductible business_expense of taxpayer 316_us_394 as purchaser taxpayer was not allowed deduction for real_estate_taxes already accrued to seller but apportioned to purchaser by agreement however in certain pane taanieg are transferred to an acquiring_corporation the acquiring_corporation is allowed to deduct the liabilities when they mature or are paid the deduction is premised on the acquiring_corporation being treated as having stepped into the shoes of the transferor with respect to the liabilities sec_381 of the code specifies such treatment however by its own terms sec_381 is not applicable to sec_351 transactions revrul_80_198 1980_2_cb_113 concludes that a transferee corporation that issued stock in exchange for all of the assets and liabilities of a cash_basis sole_proprietorship will report collections of the transferred accounts_receivable in its income and will be allowed deductions for payments made in satisfaction of the transferred accounts_payable the revenue_ruling cites 490_f2d_1172 cir cert_denied 419_us_826 in support of the conclusion concerning the taxation of the transferred accounts_receivable the ruling’s analysis relies on the intent of congress that sec_351 facilitate the incorporation of an ongoing business by making the incorporation tax free the service also observes in the ruling that this intent would be frustrated if either the transferor were taxed on the transfer of the accounts_receivable or the transferee were not allowed a deduction for payment of the accounts_payable in hempt bros the court held a transferee corporation taxable on collections of a cash_basis partnership's accounts_receivable that had been transferred to it ina sec_351 transaction in rejecting the transferee corporation's argument that the doctrine_of assignment_of_income required collections on the receivables to be taxed to the transferor partnership that generated the accounts receivables the circuit indicated that taxing the cash_basis transferor on the transfer of accounts_receivable would frustrate the specific congressional intent reflected in sec_351 that the incorporation of an ongoing business should be facilitated by making the incorporation tax free revrul_95_74 1995_2_cb_36 holds that contingent environmental liabilities of an accrual basis corporate transferor assumed by an accrual basis transferee corporation in an exchange to which sec_351 of the code applies are either deductible business_expenses under sec_162 or capitalized expenditures under sec_263 as appropriate by the transferee corporation under its method_of_accounting determined as if the transferee had owned the land subject_to the contingent environmental liability for the period and in the same manner as it was owned by the transferor_corporation revrul_83_155 1983_2_cb_38 holds that payments made pursuant to a partnership_agreement to a retired_partner or a spouse of a deceased partner which the deductibility of transferred accounts_payable was no an issue in hempt bros wg would have been deductible by the partnership as ordinary and necessary business_expenses are deductible as ordinary and necessary business_expenses of a successor_corporation revrul_95_74 and revrul_80_198 both indicate a necessity of substantial business reasons for the sec_351 exchange for the deduction of the predecessor's expenses by the successor entity to be valid both rulings also narrow their respective applications to transactions that do not have a tax_avoidance purpose in the present case fcorp has already received favorable rulings that the exchange of branch's - assets and liabilities for acorp stock constituted a valid tax-free_exchange under sec_351 of the code the facts of this case also set forth substantial business reasons both for the transaction itself as well as for its timing also acorp uses the same method_of_accounting as branch its predecessor keeping its books and filing its tax returns on the statutory accounting basis consistent with its naic statement and on a calendar_year basis there is no indication of any_tax avoidance motive for entering the transaction accordingly we conclude and rule as follows amounts paid_or_incurred for state_and_local_income_taxes may be deducted by acorp under sec_164 and other provisions of the code to the extent such amounts would otherwise have been deductible by branch if not assumed by acorp amounts paid_or_incurred for interest included in the tax_liabilities may be deducted by acorp under sec_163 and other provisions of the code to the extent such amounts would otherwise have been deductible by branch if not assumed by acorp amounts paid_or_incurred for ordinary and necessary business_expenses and other liabilities may be deducted by acorp under sec_162 and other provisions of the code to the extent such amounts would otherwise have been deductible by branch if not assumed by acorp amounts paid_or_incurred for liabilities under the deferred_benefit arrangements may be deducted by acorp under sec_162 sec_404 sec_404 sec_461 and other provisions of the code to the extent such amounts would otherwise have been deductible by branch if not assumed by acorp provided that the deferrals under the deferred_benefit arrangements did not result in revrul_80_198 states that factors indicating a tax_avoidance motive in these situations inc vce the prepayment of expenses and the accumulation ofrece'vables as heretofore mentasad ti riers ed that these factors are nat oresent en tea aqee the constructive receipt of income or economic benefit to the participants no participant in branch’s deferred_benefit arrangements will be deemed to have actually or constructively received any income or economic benefit under the deferred_benefit arrangements as a result of the assumption_of_liabilities thereunder by holding or acorp as the case may be in addition the taxpayer has represented that no liability for state_and_local_income_taxes included in the tax_liabilities no interest liability included in the tax_liabilities and no portion of the deductible amount of the other liabilities to be assumed by holding or acorp as the case may be had been taken into account by branch or holding as the case may be prior to the transfer and therefore no such amount had given rise to deductions for or resulted in the creation of or increase in basis in any property of branch or holding as the case may be no liabilities under the deferred_benefit arrangements to be assumed by holding or acorp as the case may be had been taken into account by branch or holding as the case may be prior to the transfer and therefore no such amount had given rise to deductions for or resulted in the creation of or increase in basis in any property of branch or holding as the case may be based on the facts presented and the representations given we further rule as follows any liability for state_and_local_income_taxes any interest liability included in the tax_liabilities and the deductible amount of the other liabilities to be assumed by holding or acorp as the case may be will be excluded for purposes of sec_357 and sec_358 the liabilities under the deferred_benefit arrangements to be assumed by holding or acorp as the case may be will be excluded for purposes of sec_357 and sec_358 except as specifically ruled above no opinion is expressed as to the federal tax treatment of the transaction under any other provisions of the code and the income_tax regulations that may be applicable or under any other general principles of federal income_taxation no opinion is expressed as to the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above ruling this ruling is directed only to the taxpayer s who requested it pursuant to the power_of_attorney on file in this office a copy of this ruling will be sent to your representative sec_6110 of the code provides that a private_letter_ruling may not be used or cited as precedent sincerely yours assistant chief_counsel income_tax accounting ty deen ff el douglas fahey assistant tatthe branch chief branch ce
